Exhibit 10.1
Execution Version


ASSIGNMENT AND ASSUMPTION OF PERCENTAGE INTERESTS AND
AMENDMENT OF PARTNERSHIP AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION OF PERCENTAGE INTERESTS AND AMENDMENT OF
PARTNERSHIP AGREEMENT (this “Agreement”), is dated as of this 23rd day of
February, 2018, and is made between 1285 INVESTOR NT-NSR, LLC, a Delaware
limited liability company (the “NTR Partner”) and RXR 11 JANE VEHICLE LP, a
Delaware limited partnership (the “RXR Partner” or the “Designated Partner”)
(each a “Partner”, and together, the “Partners”).
RECITALS:
WHEREAS, RXR 11 Jane Venture JV, a Delaware limited partnership (the
“Partnership”), was formed as a partnership under and pursuant to the provisions
of the Delaware Revised Uniform Partnership Act (as may be amended from time to
time, the “Act”) by the filing of a Statement of Partnership Existence with the
Secretary of State of the State of Delaware on August 1, 2017 pursuant to
Section 15-303 of the Act;
WHEREAS, the Partnership is governed by that certain Partnership Agreement dated
as of August 1, 2017 by and between the Partners (the “Original Partnership
Agreement”; the Original Partnership Agreement, as amended by this Agreement,
and as the same may be further amended, restated or otherwise modified from time
to time, the “Partnership Agreement”);
WHEREAS, as of the date hereof, the Percentage Interest of the RXR Partner in
the Partnership as set forth on the books of account and records of the
Partnership is 40%, and the Percentage Interest of the NTR Partner is 60%;
WHEREAS, the RXR Partner desires to assign to the NTR Partner, and the NTR
Partner desires to assume from the RXR Partner, a portion of the Percentage
Interest of the RXR Partner (such portion being hereinafter referred to as the
“Assigned Percentage Interest”) so that after giving effect to such assignment,
the Percentage Interest of the RXR Partner shall be 5% and the Percentage
Interest of the NTR Partner shall be 95%; and
WHEREAS, in connection with the assignment of the Assigned Percentage Interest,
the Partners desire to amend the Partnership Agreement as more fully set forth
herein;
NOW, THEREFORE, each Partner, in consideration of the matters described in the
foregoing recitals, which are incorporated into this Agreement, and in
consideration of the mutual covenants and agreements and provisions herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, does hereby covenant and agree as
follows:
AGREEMENT:
1.    Defined Terms. Except where otherwise defined herein, the capitalized
terms used in this Agreement shall have the respective meanings assigned to such
terms in the Partnership Agreement.


102452839

--------------------------------------------------------------------------------




2.    Assignment and Assumption. The RXR Partner hereby sells and assigns to the
NTR Partner, and the NTR Partner hereby purchases and assumes from the RXR
Partner, the Assigned Percentage Interest. In consideration of such assignment
by the RXR Partner and the assumption by the NTR Partner, on or before the date
hereof the NTR Partner shall pay to the RXR Partner such amounts as are agreed
to by the Parties in writing.
3.    Representations of the RXR Partner. The RXR Partner hereby represents and
warrants to the NTR Partner as follows:
(a)    The RXR Partner is duly organized and validly existing under the laws of
the jurisdiction under which it was organized with full power to execute,
deliver and perform this Agreement and consummate the transactions contemplated
hereby;
(b)    This Agreement constitutes the legal, valid and binding obligations of
the RXR Partner enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting the rights of creditors
generally, and general principles of equity;
(c)    No consent, approval, authorization or order of any court or governmental
authority or any third party is required in connection with the execution and
delivery by the RXR Partner of this Agreement or to consummate the transactions
contemplated hereby, which consent has not been obtained;
(d)    The RXR Partner is the sole legal and beneficial owner of the Assigned
Percentage Interest and the Assigned Percentage Interest is free and clear of
all liens, claims and encumbrances;
(e)    The RXR Partner, in its capacity as the Designated Partner, has not taken
or caused to be taken any Major Decision in contravention of the terms and
conditions set forth in Section 8 of the Partnership Agreement;
(f)    As of the date hereof, the current outstanding principal balance of the
Mezz Loan is $20,000,000.00;
(g)    Interest has been paid in full on the Mezz Loan through the Payment Date
(as defined in the Mezz Agreement) occurring in February 2018;
(h)    To the RXR Partner’s knowledge, (1) no default exists with respect to the
Mezz Loan and (2) the Intercreditor Agreement has not been modified or amended;
(i)    None of the Mezz Loan Documents have been modified or amended;
(j)    To the RXR Partner’s knowledge, the Mezzanine Lender is not in default
under any of the Mezz Loan Documents nor the Intercreditor Agreement and no
party with respect to the Mezz Loan has asserted any claim, counterclaim or
defense against Mezz Lender under the Mezz Loan or with respect to the Mezz Loan
Documents;
(k)    To the RXR Partner’s knowledge, there is no pending litigation against
the Mezzanine Lender with respect to the Mezz Loan;


2



--------------------------------------------------------------------------------




(l)    The Mezzanine Lender has not made any claim with respect to the Title
Policy (as defined in the Mezz Agreement);
(m)    The Mezzanine Lender has not released any collateral securing the Mezz
Loan or any obligor under any of the Mezz Loan Documents;
(n)    To the RXR Partner’s knowledge, there are no pending Bankruptcy Actions
(as defined in the Mezz Agreement) against any obligor under the Mezz Loan; and
(o)    The Mezzanine Lender has not received written notice of any material
damage to the Property (as defined in the Mezz Agreement) or of any casualty or
condemnation with respect thereto.
4.    Representations of the NTR Partner. The NTR Partner hereby represents and
warrants to the RXR Partner as follows:
(a)    The NTR Partner is duly organized and validly existing under the laws of
the jurisdiction under which it was organized with full power to execute,
deliver and perform this Agreement and consummate the transactions contemplated
hereby;
(b)    This Agreement constitutes the legal, valid and binding obligations of
the NTR Partner enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting the rights of creditors
generally, and general principles of equity; and
(c)    No consent, approval, authorization or order of any court or governmental
authority or any third party is required in connection with the execution and
delivery by the NTR Partner of this Agreement or to consummate the transactions
contemplated hereby, which consent has not been obtained.
5.    Certain Amendments to Partnership Agreement. Annex A to the Original
Partnership Agreement is hereby deleted in its entirety and Exhibit A attached
hereto and made a part hereof is inserted in lieu thereof.
6.    Further Assurances. Each Partner mutually agrees to cooperate at all times
from and after the date hereof with respect to any of the matters described
herein, and to execute such further deeds, bills of sale, assignments, releases,
assumptions, notifications or other documents as may be reasonably requested for
the purpose of giving effect to, evidencing or giving notice of the assignment
evidenced hereby.
7.    Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.
8.    Modification and Waiver. No supplement, modification, waiver or
termination of this Agreement or any provisions hereof shall be binding unless
executed in writing by all parties hereto and the original or a copy of such
writing has been delivered to each such party.
9.    Counterparts. Any number of counterparts of this Agreement may be
executed. Each counterpart will be deemed to be an original instrument and all
counterparts taken together will


3



--------------------------------------------------------------------------------




constitute one agreement. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile, telecopier or other electronic means shall
be as effective as delivery of a manually executed counterpart of Agreement.
10.    Governing Law. The laws of the State of Delaware shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement.
11.    Continuation of the Partnership. Except as expressly modified pursuant to
this Agreement, all of the terms, covenants and provisions of the Partnership
Agreement shall continue in full force and effect.
12.    Conflicts. This Agreement embodies the entire agreement and understanding
between the parties hereto and supersede all prior agreements and understandings
between the parties hereto relating to the subject matter hereof. In the event
of any conflict between the terms of this Agreement and any such other written
agreement, the terms of such other agreement shall be controlling.


4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first above written.
DESIGNATED PARTNER:
RXR 11 JANE VEHICLE LP, a Delaware limited partnership
By:
RXR VAF III 11 JANE GP LLC, its general partner

By:
/s/ Richard J. Conniff                
Name: Richard J. Conniff
Title: Authorized Person



[Signature Page to Assignment of Percentage Interests and Amendment to
Partnership Agreement]

--------------------------------------------------------------------------------






NTR PARTNER:
1285 INVESTOR NT-NSR, LLC, a Delaware limited liability company
By:
/s/ Ann B. Harrington                
Name: Ann B. Harrington
Title: General Counsel and Secretary



[Signature Page to Assignment of Percentage Interests and Amendment to
Partnership Agreement]

--------------------------------------------------------------------------------






Exhibit A
“Annex A” to Partnership Agreement
Capital Contributions and Percentage Interests
Partners
Capital Contribution as of February 23, 2018
Percentage Interest
RXR 11 Jane Vehicle LP
$1,000,000
5%
1285 Investor NT-NSR, LLC
$19,000,000
95%








